Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. US 11112875 B1, in view of Zhao et al. US 20180211104 A1.
Regarding claim 1, Zhou disclose for obtaining a video stream collected by an image recording device ( Fig.2, see memory 208, see “The memory(ies) 208 may also include data 210, such as video content files that may be presented to users via the display 104”) ; performing a hand recognition on the video stream to determine static gesture information of at least a recognized hand in each video frame of the video ( see col.9 lines 9-20, see “A static gesture is defined by a single gesture class, and is held in a generally fixed location (e.g., within a defined area that allows for some margin of error) for at least a defined period of time (e.g., 1 second) or at least a defined number of consecutive captured video frames (e.g., 100 frames).  For example, the static open hand gesture 30 may be recognized by the gesture-controlled device 100, and in the context of a video 
playback may be interpreted as a pause command input.  The static fist gesture 32 may be recognized by the gesture-controlled device 100, and in the context of a video playback may be interpreted as a stop command input”); encoding the static gesture information in the video frames of the video stream in sequence to obtain an encoded information sequence of static open hand gesture 30 may be recognized by the gesture-controlled device 100, and in the context of a video playback may be interpreted as a pause command input.  The static fist gesture 32 may be recognized by the gesture-controlled device 100, and in the context of a video playback may be interpreted as a stop command input”). Zhou does not disclose for performing a slide detection on the encoded information sequence using a preset sliding window to determine a dynamic gesture category of each recognized hand. Zhao teaches the above missing limitation of Zhou ( see [0088] of Zhao, see “ The use of sliding windows is based on that this process generates a large number of windows that contains gestures being tracked, and the confidence of multiple classification can be higher than the confidence of a single classification.  This method can improve the accuracy of classification of static gestures in tracking”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Zhao with the system and method of Zhou, in order to improve the accuracy of classification of static gestures in tracking, via sliding windows.

Regarding claim 15, see the rejection of claim 1. It recites similar limitations as claim15. Except for a non-transitory computer readable storage medium for storing one or more computer programs (col.7 lines 20-30, see “The non-transitory memory (ies) 208 may store instructions for execution by the processing device(s) 202, such as to carry out examples described in the present disclosure”). Hence it is similarly analyzed and rejected.
Objected Claims
2.		Claims 2-7, 9-14 and 16-20.objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
the prior arts of Zhou et al. US 11112875 B1, in view of Zhao et al. US 20180211104 A1, failed to teach or suggest for features/limitations of claims 2-7, 9-14 and 16-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MAALOUF et al. US 20210142214 A1, is cited because the reference teaches “[0002] The present description relates generally to gesture recognition, including machine-learning based gesture recognition”, further teaches [0069] As indicated in FIG. 7, for a window 714 that does not include any sensor data associated with a gesture, a gesture label 700 may have a minimum value such as a value of zero, and a no-gesture label 702 may have a maximum value such as a value of one”.

Wang et al. US 20170285756 A1, is cited because the reference teaches [0044], see “ In an implementation, the output of gesture recognition 612 can include instructions for responding to an interactive event, for example, to control a character of a video game”.
Reynolds et al.  US 20170131395 A1, is cited because the reference teaches “[0054] in block 510, segments of smoothed communication signals may be identified for gesture detection.  In one example, a sliding window segment of 2.5 seconds was used to capture a hand gesture.  The segments may be detected based on amplitude modulations occurring in the smoothed communication signals”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ALI BAYAT/Primary Examiner, Art Unit 2664